Case 1:18-cv-05780-FB-SMG Document 82 Filed 06/01/20 Page 1 of 2 PageID #: 612

                                 LEVIN-EPSTEIN & ASSOCIATES, P.C.
    ____________________________________________________________________________________________
                               420 Lexington Avenue • Suite 2525 • New York, New York 10170
                                        T: 212.792-0048 • E: Jason@levinepstein.com
                                                                                                       June 1, 2020
Via Electronic Filing
The Honorable Magistrate Judge Steven M. Gold
U.S. District Court Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

                    Re:       Singh v. Lintech Electric, Inc. et al
                              Case No.: 1:18-cv-05780-FB-SMGJO

Dear Honorable Magistrate Judge Gold:

       This law firm represents Defendants Lintech Electric, Inc. and Linden Tudor in the above-
referenced action.

        This law firm also represents Defendants Holly Tudor, Linden Tudor and Tudor Enterprise
Family Limited Partnership in the removed state court actions captioned Singh v. Holly Tudor et
al (Index No. 720551-2019) (the “First State Court Action”) and Singh v. Tudor Entr. Family
Ltd Partnership et al (Index No.: 526826-2019) (the “Second State Court Action”, and together,
the “State Court Actions”).

        Pursuant to Your Honor’s Individual Motion Practice Rule 1(A) and 2(A) this letter
respectfully serves to respond to Plaintiff’s letter motions dated May 27, 2020 [Dckt. No. 72] (the
“Discovery Motion” and June 1, 2020 [Dckt. No. 81] (the “Sanctions Motion”, and together with
the Discovery Motion, the “Motions”).

       As an initial matter, Plaintiff’s Discovery Motion was filed in derogation of Local Civil
Rule (“LCR”) 37.3, and Your Honor’s Individual Motion Practice Rule 2(A). As the Court is well
aware, LCR 37.3 (“Good-Faith Effort to Resolve”) obligates Plaintiff’s counsel to “confer in
good faith in person or by telephone in an effort to resolve the dispute” prior to making his
application. As reflected in Plaintiff’s Discovery Motion, and Plaintiff’s counsel’s past course of
conduct1, Plaintiff’s counsel did not make a good faith effort to resolve the dispute.

        Plaintiff’s failure to comply with this Court's Individual Motion Practice Rules is sufficient
grounds in and of itself to deny the Discovery Motion. See Rosen v. N. Shore Towers Apartments,
Inc., 2011 WL 839505, at *3 (E.D.N.Y 2011).

       Notwithstanding the foregoing, the undersigned respectfully requests until June 22, 2020
to supplement Defendants’ responses & objections to Plaintiff’s First Set of Interrogatories.

           Second, Plaintiff’s Sanctions Motion is frivolous2, and should also be dismissed.

1
    This is not an isolated occurrence. See [Dckt. Nos. 59, 63, 65].
2
 It is impossible to know what legal standard Plaintiff’s counsel urges on this Court in making its application for
sanctions.
Case 1:18-cv-05780-FB-SMG Document 82 Filed 06/01/20 Page 2 of 2 PageID #: 613



       On or around April 13, 2020, pursuant to Your Honor’s Minute Entry and Order of that
same day [Dckt. No. 63], this office produced certain confidential bank records to Plaintiff, via
Dropbox. Pursuant to Paragraph “1” of the Protective Order entered on April 27, 2020, each page
of Defendants’ confidential document production included the following designation in the footer
– “CONFIDENTIAL INFORMATION – GOVERNED BY PROTECTIVE ORDER”.

        On May 14, 2020, Plaintiff’s counsel served the undersigned with its opposition to
Defendants’ Motion to Dismiss. “Attachments 4 – 6” of the Silver Aff. refer to three (3)
spreadsheets created by Plaintiff’s counsel’s office. According to “Attachment 3” to the Silver Aff.
these spreadsheets were “prepared using information contained in records and documents provided
in the [d]ropbox.” See Dckt. Nos. 77-1, 77-2. However, there is no explanation as to exactly what
information was taken from the confidential document production. Indeed, there are no references
to the original bate-stamps of the 668-page production.

        Plaintiff’s counsel’s expectation that the undersigned should sort through a 668-page
confidential discovery production, and match the information to whatever was included in
Plaintiff’s counsel’s spreadsheets defies logic. Respectfully, Plaintiff’s counsel should clarify this
fact for the Court, not Defendants.

       Therefore, out of an abundance of caution, and in the interests of adhering to Paragraph 10
of the Protective Order, which instructs the parties to “minimize” the sealing of Confidential
Information, the undersigned filed “Attachments 4 – 6” in their original form. [Dckt. No. 67 at ¶
10] (emphasis added).

         Notwithstanding the foregoing, Plaintiff’s Sanctions Motion is moot because the Silver
Aff., and the exhibits annexed thereto, were inexplicably filed in violation of well-settled rules
prohibiting the use of new facts raised for the first time in an opposition. See Thomas v. City of
New York, 2013 WL 3810217, at *3 (E.D.N.Y. 2013) (declining to consider assertions raises for
the first time in plaintiff’s memorandum in opposition).

       Thank you, in advance, for your time and consideration.

                                                         Respectfully submitted,

                                                          LEVIN-EPSTEIN & ASSOCIATES, P.C.

                                                          By: /s/ Jason Mizrahi
                                                             Jason Mizrahi
                                                             420 Lexington Avenue, Suite 2525
                                                             New York, NY 10170
                                                             Tel. No.: (212) 792-0048
                                                             Email: Jason@levinepstein.com
                                                             Attorneys for Defendants

VIA ECF: All Counsel
